                                                   For use at 10:00 a.m., EDT
                                                   July 15, 2014




  MONETARY POLICY REPORT
  July 15, 2014




Board of Governors of the Federal Reserve System
On July 30, 2014, the data in figure 17 were corrected to extend through 2014:Q1,
as originally noted.
LETTER OF TRANSMITTAL




BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM

Washington, D.C., July 15, 2014

THE PRESIDENT OF THE SENATE
THE SPEAKER OF THE HOUSE OF REPRESENTATIVES

The Board of Governors is pleased to submit its Monetary Policy Report pursuant to
section 2B of the Federal Reserve Act.

Sincerely,




Janet L. Yellen, Chair
                                                                           MONETARY POLICY REPORT: JULY 2014                        15



Productivity growth has been modest                        28. Change in output per hour

In general, gains in labor productivity have been                                                                   Percent, annual rate

modest in recent years. Output per hour in the
nonfarm business sector has risen at an annual                                                                                        4
rate of less than 1½ percent since 2007, well below
the pace of gains observed over the late 1990s and                                                                                    3
early 2000s (figure 28). The relatively slow pace
of productivity growth likely reflects, in part, the                                                                                  2
sustained weakness in capital investment over the
recession and recovery period, and productivity
                                                                                                                                      1
gains may be better supported in the future
as outlays for productivity-enhancing capital
equipment strengthen.                                             1948–
                                                                   73
                                                                               1974–
                                                                                95
                                                                                           1996–
                                                                                           2000
                                                                                                       2001–
                                                                                                        07
                                                                                                                    2008–
                                                                                                                    present
                                                             NOTE: The data are for the nonfarm business sector. Changes for the first
Financial Developments                                     four periods are measured from Q4 of the year immediately preceding the
                                                           period through Q4 of the final year of the period. The final period is
                                                           measured from 2007:Q4 through 2014:Q1.
The expected path for the federal funds                      SOURCE: Department of Labor, Bureau of Labor Statistics.

rate edged down
Market-based measures of the expected path of
the federal funds rate through late 2017 edged
down, on balance, over the first half of the
year. After accounting for transitory factors
such as weather, market participants appeared
to judge the incoming economic data as
somewhat better than they had expected but as
still continuing to point to subdued inflationary
pressures and an accommodative policy stance
by the FOMC. The relatively small movements
of the market-based measures are consistent
with the results of the most recent Survey of
Primary Dealers and the pilot survey of market
participants, each conducted just prior to the
June FOMC meeting by the Open Market Desk
at the Federal Reserve Bank of New York.
Those surveys suggest that dealers and buy-
side respondents both anticipate that the initial
increase in the target federal funds rate from
its current range will occur in the third quarter
of 2015, slightly earlier than dealers had
anticipated at the beginning of this year and
about the same as what buy-side respondents
had anticipated.7


  7. The results of the Survey of Primary Dealers and of
the pilot survey of market participants are available on
the Federal Reserve Bank of New York’s website at www.
newyorkfed.org/markets/primarydealer_survey_questions.
html and www.newyorkfed.org/markets/pilot_survey_
market_participants.html, respectively.
16      PART 1: RECENT ECONOMIC AND FINANCIAL DEVELOPMENTS




 The Slow Recovery of Housing Activity
     Partly because of its sensitivity to interest rates,                             Despite these headwinds, housing activity began
 investment in residential structures has often played an                         to recover in late 2011, supported by declining
 important role in jump-starting economic recoveries,                             unemployment, record-low longer-term interest rates,
 even though it has constituted less than 5 percent                               and improving confidence in the economic recovery.
 of gross domestic product (GDP), on average, since                               Single-family housing starts and sales of existing homes
 World War II. For example, in 1983, coming out of a                              both trended up in 2012 and continued to do so
 severe double-dip recession, residential investment                              through mid-2013 (figures A and B). During this period,
 rose 50 percent and contributed 1.7 percentage points                            multifamily construction recovered to its average pace
 to GDP growth. But the recent recovery period has                                in the 1990s and early 2000s, supported by a shift in
 been quite different from previous episodes, even with                           the composition of demand toward rental units driven
 interest rates at historically low levels. In 2010 and                           by many of the same factors that have constrained the
 2011, the first two years of the recovery, residential                           single-family, owner-occupied sector. All told, from
 investment contributed essentially nothing, on average,                          the fourth quarter of 2011 through the second quarter
 to the growth of real GDP. Even after rising noticeably                          of 2013, residential investment (as measured in the
 in 2012 and the first half of 2013, real residential                             national income and product accounts) grew at an
 investment remains 45 percent below its pre-recession                            average annual rate of nearly 15 percent. All of the
 peak. The lack of a rapid housing recovery has                                   major components of residential investment—including
 also affected the labor market: Employment in the                                construction of new single-family and multifamily
 construction sector is still more than 1.6 million lower                         homes, improvements to existing structures, and
 than the average level in 2006.                                                  brokers’ commissions and fees—made sizable positive
     The failure of residential construction to significantly                     contributions to investment growth over the period
 boost the current recovery likely reflects a number of                           (figure C).
 headwinds. First, a much tighter supply of mortgage                                  In spite of this positive momentum, the recovery
 credit in the aftermath of the housing bubble,                                   stalled in mid-2013 in the wake of a spike in mortgage
 particularly for prospective borrowers with low credit                           interest rates that sharply reduced housing affordability
 scores, has crimped demand for owner-occupied                                    (figure D). Permits for single-family construction—the
 housing. Second, the slow recovery of the labor market                           best gauge of underlying activity in the sector—have
 has significantly reduced the pace of new household                              been roughly flat over the past year. Meanwhile,
 formation, as young adults in particular have become                             existing home sales have fallen almost 10 percent
 more likely to live with their parents or other relatives.                       from their recent highs. Residential investment turned
 Third, the relatively rapid recovery of house prices, even                       sharply negative for two successive quarters around the
 as construction remains far below trend, suggests that                           turn of the year. Measures of builder, real estate agent,
 constraints on new housing supply also have played a                             and homebuyer sentiment have also deteriorated.
 role. These constraints may include shortages of skilled                         Arguably, the only bright spot of late has been the data
 labor and buildable lots, implying that some time may                            on multifamily starts and permits, which are noisy but
 be required to shift resources back into the sector.                             appear to have continued to trend higher on net.

 A. Private housing starts and permits                                             B. Pending home sales index and existing home sales

     Monthly                                     Millions of units, annual rate     Thousands, annual rate                                       Index, 2001 = 100

                                                                                                             Existing home sales
                                                                           2.2                                                                               130
                                                                                    7,000
                Single-family starts                                       1.8                                                                               120
                                                                                                                              Pending home sales
                                                                           1.4      6,000
                                                                                                                                                             110

                                                                           1.0                                                                               100
         Single-family                                                              5,000
            permits
                                                                            .6                                                                                 90
                                                                                    4,000
         Multifamily starts                                                 .2                                                                                 80


               2006       2008         2010    2012          2014                                   2002     2004   2006   2008    2010   2012     2014
     NOTE: The data extend through May 2014.                                         NOTE: The data are monthly and extend through May 2014. Total existing
     SOURCE: Department of Commerce, Bureau of the Census.                         home sales includes single-family and condo and co-op sales.
                                                                                     SOURCE: National Association of Realtors.
                                                                                               MONETARY POLICY REPORT: JULY 2014                        17



C. Contribution to growth in total residential investment

                                                                                                                          Percent change, annual rate


                                                                                                                                                  20

                                                                                                                                                  15

                                                                                                                                                  10

                                                                                                                                                   5
                                                                                                                                                   +
                                                                                                                                                   0_

                                                                                                                                                   5

               Single-family                                                                                                                      10
               Multifamily
               Commissions                                                                                                                        15
               Improvements
               Other                                                                                                                              20
               Sum
                                                                                                                                                  25


                        2011                                        2012                                2013                       2014
  SOURCE: Department of Commerce, Bureau of Economic Analysis.


    While the most obvious explanation for the                                 would be suggested by historical experience, especially
weakness in the housing market over the past year is                           because an interest rate rise of that magnitude, with
the run-up in mortgage rates during the spring and                             rates so low and housing activity so depressed, is
summer of 2013, it seems unlikely that interest rates                          unprecedented. Alternatively, ongoing increases in
are the whole story. Historical correlations between                           house prices may indicate that constraints on the
mortgage rates and residential investment suggest that                         supply of new housing are binding more significantly
the effects of last year’s run-up should have begun to                         than seemed to be the case in 2012, when residential
fade by now, but housing activity has yet to pick up.                          investment rose fairly rapidly. Finally, the downturn
Moreover, since last summer, mortgage rates have                               in existing home sales, which has had a particularly
retraced a portion of their earlier increases without any                      pronounced effect on total residential investment via
noticeable improvement in activity.                                            brokers’ commissions, may reflect factors specific to
    Even so, it is possible that the interest rate spike                       the resale market; in particular, short sales and sales of
may have had a larger and longer-lasting effect than                           foreclosed properties have declined markedly over the
                                                                               past couple of years.
D. Mortgage rates and housing affordability                                       Regardless of what explains the recent weakness,
                                                                               the level of new home construction likely remains
 Percent                                                             Index
                                                                               much too low to be sustainable. Prior to the housing
             Mortgage rate
                                                                               boom and bust, an average of roughly 1¾ million
                                                                      205
 7                                                                             housing units were started per year.1 In comparison,
                                                                      185      only about 1 million units were started in 2013, despite
 6
                                              Housing
                                                                               the recovery of multifamily starts to pre-recession
                                                                      165
                                            affordability                      levels. It is difficult to judge when construction will
                                               index
 5                                                                    145      resume its upward trend or, given all of the changes in
                                                                      125
                                                                               the housing market in recent years, at what level it will
 4                                                                             stabilize. That said, the Census Bureau projects that
                                                                      105      the adult population will continue to grow by roughly
 3
                                                                        85
                                                                               2 million per year over the next two decades; with that
                                                                               rate of population growth, the pace of construction
              2006       2008        2010         2012      2014
                                                                               seems likely to rise from current levels.
  NOTE: The housing affordability index data are monthly through April
2014 and the mortgage rate data are weekly through July 9, 2014. At an index
value of 100, a median-income family has exactly enough income to qualify
for a median-priced home mortgage. Housing affordability is seasonally           1. This figure is calculated using data from 1960 to 2000
adjusted by Board staff.                                                       and includes single-family and multifamily construction as
  SOURCE: For housing affordability index, National Association of Realtors;   well as shipments of new mobile homes.
for mortgage rate, Freddie Mac Primary Mortgage Market Survey and
Loansifter.
18         PART 1: RECENT ECONOMIC AND FINANCIAL DEVELOPMENTS




29. Yields on nominal Treasury securities                                              Finally, while some forward measures of policy
                                                                                       rate uncertainty have risen, overall policy rate
 Daily                                                                       Percent
                                                                                       uncertainty has generally remained relatively low.
                                                                                  7

                                                                                  6
                                                                                       However, Treasury yields declined
                   10-year                          30-year                       5
                                                                                       significantly, especially at longer
                                                                                       maturities, as have sovereign bond yields
                                                                                  4
                                                                                       in other advanced economies
                             5-year                                               3

                                                                                  2
                                                                                       After rising notably over the spring and
                                                                                       summer months of 2013, yields on longer-
                                                                                  1
                                                                                       term Treasury securities drifted down over the
                                                                                  0
                                                                                       first half of 2014 and now stand at fairly low
       2000   2002        2004      2006     2008   2010      2012    2014             levels by historical standards (figure 29). In
  NOTE: The Treasury ceased publication of the 30-year constant maturity               particular, while the yield on 5-year nominal
series on February 18, 2002, and resumed that series on February 9, 2006.              Treasury securities edged down only about
  SOURCE: Department of the Treasury.
                                                                                       5 basis points from its level at the end of
                                                                                       December 2013, the yields on the 10- and
                                                                                       30-year securities decreased about 50 basis
30. Yield and spread on agency mortgage-backed
    securities                                                                         points and 60 basis points, respectively. The
                                                                                       decline in longer-term yields reflects a notable
 Percent                                                               Basis points
                                                                                       reduction in longer-horizon forward rates, with
   9                                                                            400    the 5-year-forward rate 5 years ahead dropping
   8                                                                            350    about 105 basis points since year-end. Five-
                  Yield                                                                year-forward inflation compensation over this
                                                                                300
   7
                                                                                250    period declined 20 basis points, implying that
   6
                                                                                200
                                                                                       much of this reduction in nominal forward
   5
                                                                                150
                                                                                       rates was concentrated in forward real rates.
   4
                                                                                100
                                                                                       Yields on 30-year agency mortgage-backed
   3
                                    Spread
                                                                                 50
                                                                                       securities (MBS) decreased about 35 basis
   2                                                                               0
                                                                                       points, on balance, over the same period
                                                                                       (figure 30).
           2000     2002     2004     2006   2008   2010      2012   2014
  NOTE: The data are daily. Yield shown is for the Fannie Mae 30-year                  Long-term benchmark sovereign yields in
current coupon, the coupon rate at which new mortgage-backed securities
would be priced at par, or face, value. Spread shown is to the average of the          advanced foreign economies (AFEs) have
5- and 10-year nominal Treasury yields.                                                also moved down since late last year, with
  SOURCE: Department of the Treasury; Barclays Live.
                                                                                       particularly marked reductions in the euro
                                                                                       area (figure 31). Market participants have
                                                                                       pointed to several potential explanations
                                                                                       for the declines in U.S. and foreign yields.
                                                                                       One possible explanation is that market
                                                                                       participants have lowered their expectations
                                                                                       for future short-term interest rates around
                                                                                       the globe. This downward adjustment in
                                                                                       expectations may be due to a combination of
                                                                                       a lower assessment of the global economy’s
                                                                                       long-run potential growth rate and a decrease
                                                                                       in long-run inflation expectations. Indeed, the
                                                                                       lower yields in the euro area are consistent
                                                                   MONETARY POLICY REPORT: JULY 2014                       19



with indications of declining inflation and          31. 10-year nominal benchmark yields in advanced
weak growth in the euro area in recent                   foreign economies
months, bolstering expectations that the              Daily                                                            Percent
European Central Bank (ECB) would loosen
its monetary policy, as it eventually did at its                                                                          3.5
meeting in early June.                                                                                                    3.0

                                                                                                                          2.5
In addition, term premiums—the extra return                     United Kingdom
                                                                                              Germany
investors expect to obtain from holding                                                                                   2.0
longer-term securities as opposed to holding                                                                              1.5
and rolling over a sequence of short-term
                                                                                                                          1.0
securities for the same period—may have come                                                   Japan

down, reflecting several potential factors.                                                                                 .5

One potential factor is a reduction in the
                                                                2012                   2013                 2014
amount of compensation for interest rate risk
                                                      SOURCE: Bloomberg.
that investors require to hold fixed-income
securities, likely due in part to perceptions that
uncertainty about the outlook for monetary
policy and economic growth has decreased;
indeed, swaption-implied volatility on longer-
term rates has fallen noticeably since the
beginning of the year. Another potential factor
is increased demand for Treasury securities
from price-insensitive investors, such as
pension funds and commercial banks. Lastly,
in light of the notable co-movements between
forward interest rates at longer horizons
in the United States and other advanced
economies, it appears likely that there is a
global component of term premiums that is
affected not only by U.S. developments, but
also by foreign developments, such as investors
becoming increasingly confident that policy          32. Equity prices
rates at the major foreign central banks will
remain low for an extended period.                    Daily                                            December 31, 2007 = 100


                                                                                                                          140
Broad equity price indexes increased
further, and risk spreads on corporate                             Dow Jones
                                                                   bank index
                                                                                                                          120

debt declined                                                                                                             100

Although equity investors appeared to pull                                                                                 80
back from the market for a time early in the                                                                               60
year in reaction to concerns about the strength                        S&P 500 index
                                                                                                                           40
of some EMEs and the possible implications
for global growth, broad measures of U.S.                                                                                  20

equity prices have posted solid gains of
                                                        1996 1998 2000 2002 2004 2006 2008 2010 2012 2014
6 percent since the beginning of 2014, on
                                                       SOURCE: Dow Jones bank index; Standard & Poor's 500 index via
balance, after having risen 30 percent in 2013       Bloomberg.
(figure 32). Overall, equity investors appeared
20   PART 1: RECENT ECONOMIC AND FINANCIAL DEVELOPMENTS




                                                     to become more confident in the near-term
                                                     economic outlook amid somewhat better-than-
                                                     expected economic data releases, declining
                                                     longer-term interest rates, and upward
                                                     revisions to expected year-ahead earnings per
                                                     share for firms in the S&P 500 index.

                                                     Some broad equity price indexes have
                                                     increased to all-time highs in nominal terms
                                                     since the end of 2013. However, valuation
                                                     measures for the overall market in early
                                                     July were generally at levels not far above
                                                     their historical averages, suggesting that,
                                                     in aggregate, investors are not excessively
                                                     optimistic regarding equities. Nevertheless,
                                                     valuation metrics in some sectors do appear
                                                     substantially stretched—particularly those
                                                     for smaller firms in the social media and
                                                     biotechnology industries, despite a notable
                                                     downturn in equity prices for such firms early
                                                     in the year. Moreover, implied volatility for
                                                     the overall S&P 500 index, as calculated from
                                                     option prices, has declined in recent months
                                                     to low levels last recorded in the mid-1990s
                                                     and mid-2000s, reflecting improved market
                                                     sentiment and, perhaps, the influence of
                                                     “reach for yield” behavior by some investors.

                                                     Credit spreads in the corporate sector have
                                                     also declined, on balance, in recent months.
                                                     After having temporarily increased early in the
                                                     year, the spreads of yields on corporate bonds
                                                     to yields on Treasury securities of comparable
                                                     maturities ended the first half of the year
                                                     about unchanged or a bit narrower. Credit
                                                     spreads on high-yield corporate bonds are near
                                                     the bottom of their range over the past decade.
                                                     While spreads on syndicated loans have
                                                     changed little this year, they are also relatively
                                                     low. For further discussion of asset prices and
                                                     other financial stability issues, see the box
                                                     “Developments Related to Financial Stability.”

                                                     Treasury market functioning and liquidity
                                                     conditions in the MBS market were
                                                     generally stable . . .
                                                     Indicators of Treasury market functioning
                                                     remained stable amid ongoing reductions
                                                     in the pace of the Federal Reserve’s asset
                                                                                MONETARY POLICY REPORT: JULY 2014                    21



purchases over the first half of 2014. In
particular, liquidity conditions in Treasury
markets remained stable, with bid–asked
spreads in the Treasury market staying in
line with recent averages. In addition, the
Treasury’s first-ever auction of a Floating Rate
Note in January was well received, as were
subsequent auctions of those notes.

Liquidity conditions in the MBS markets were
also generally stable, though there have been                 33. Dollar-roll-implied financing rates (front month),
some signs of scarcity of certain securities, as                  Fannie Mae 30-year
evidenced by somewhat low levels of implied                    Daily                                                              Percent
financing rates in the production-coupon
“dollar roll” markets during the first half                            Fails charge Fails charge
                                                                       announced implemented                                         1.0
of this year. However, the implied financing                                                                                          .5
                                                                                        4.0 percent
rates rose in recent days, suggesting easing of                                           coupon                                       +
                                                                                                                                       0_
settlement pressures in these markets of late
(figure 33).8 Gross issuance of these securities                                                                                      .5
remained somewhat lower than in the past                                                                                             1.0
two years, reflecting relatively low mortgage                                                      3.5 percent                       1.5
originations.                                                                                        coupon
                                                                                                                                     2.0
. . . and short-term funding markets also
continued to function well                                               2011           2012              2013     2014
                                                               NOTE: The 4.0 percent coupon data series begins on June 1, 2012.
Conditions in short-term dollar funding                        SOURCE: J.P. Morgan.

markets also remained stable during the first
half of 2014. Early in the year, yields on
Treasury bills maturing between late February
and mid-March of 2014—those that could
have been affected by delayed payments
if a debt ceiling agreement had not been
reached—were elevated for a time, but those
yields declined in mid-February in response
to news of pending legislation to suspend the
debt ceiling until March 2015. The federal
funds rate remained at very low levels, and
broader measures of unsecured dollar bank
funding costs, such as the LIBOR, or London

   8. Dollar roll transactions consist of a purchase or
sale of agency MBS with the simultaneous agreement
to sell or purchase substantially similar securities on a
specified future date. The Federal Reserve engages in
these transactions as necessary to facilitate settlement of
its agency MBS purchases.
   During April and May, the Open Market Desk
transitioned purchases of agency MBS to FedTrade, the
Desk’s proprietary trading system that uses multiple-
price competitive auctions.
22   PART 1: RECENT ECONOMIC AND FINANCIAL DEVELOPMENTS




 Developments Related to Financial Stability
     Pressures within the U.S. financial system that could   conjunction with other federal agencies, is working
 leave it vulnerable to adverse events do not appear to      to enhance compliance with previous guidance on
 have increased appreciably this year. In the current        issuance, pricing, and underwriting standards.1
 economic environment, the Committee views low                   The financial strength of the banking sector has
 interest rates as necessary to support progress toward      continued to improve. Bank holding companies
 price stability and maximum sustainable employment.         (BHCs) have pushed up their regulatory capital ratios,
 Policymakers have noted the possibility that a              continuing a trend seen since the first set of government
 prolonged period of low interest rates may provide          stress tests in 2009. The sector’s aggregate Tier 1
 incentives for some investors to “reach for yield,” and     common equity ratio, which compares high-quality
 those actions could increase vulnerabilities in the         capital to risk-weighted assets for all BHCs, has more
 financial system. Asset prices for real estate, equities,   than doubled, from 5.5 percent in the fourth quarter
 and corporate bonds have risen and valuation measures       of 2008 to 11.7 percent in the first quarter of 2014. In
 have increased, but valuations have remained generally      addition, all of the domestic systemically important
 in line with historical norms. Moreover, despite brisk      banking organizations met their minimum Tier 1
 borrowing by the business sector, aggregate private         common equity ratios, including the capital surcharge,
 nonfinancial debt has increased at only a moderate          required under Basel III rules. Moreover, BHCs have
 pace, and the financial strength of the banking sector      continued to strengthen their liquidity positions in
 has continued to improve. Substantial progress has          recent quarters and have become less reliant on
 been made to reduce structural vulnerabilities in the       wholesale short-term funding.
 financial system, although this work is ongoing.                Strong capital and liquidity positions help ensure
     With regard to asset valuations, house prices have      that banking organizations have the ability to lend to
 continued to increase, but, for the most part, these        households and businesses and to continue to meet
 increases have left aggregate price-to-rent ratios within   their financial obligations, even in times of economic
 historical norms. Moreover, growth in residential           difficulty. Results of the most recent set of stress tests
 mortgage debt has remained anemic, suggesting that          were released in March 2014. Thirty BHCs participated
 the recent increases are not fueled by excessively          in the stress tests. These institutions have a combined
 aggressive lending conditions. More broadly, aggregate      $13.5 trillion in assets, or approximately 80 percent
 measures of the household debt burden appear                of all U.S. BHC assets. The Dodd-Frank Act stress test
 reasonable despite recent rapid growth in auto lending      (DFAST), mandated by the Dodd-Frank Wall Street
 and student loans, which has strained some borrowers,       Reform and Consumer Protection Act of 2010, and the
 particularly those in the lower half of the income          Comprehensive Capital Analysis and Review (CCAR)
 distribution.                                               continue to enhance supervisors’ understanding
     However, signs of risk-taking have increased in         of the underlying processes used by each BHC to
 some asset classes. Equity valuations of smaller firms      assess the adequacy of the size and composition
 as well as social media and biotechnology firms
 appear to be stretched, with ratios of prices to forward
 earnings remaining high relative to historical norms.          1. In March 2013, the Federal Deposit Insurance
                                                             Corporation, the Federal Reserve, and the Office of the
 Beyond equities, risk spreads for corporate bonds           Comptroller of the Currency issued joint supervisory guidance
 have narrowed and yields have reached all-time lows.        on leveraged lending practices, which became effective in
 Issuance of speculative-grade corporate bonds and           May 2013. Since that time, there has been strong supervisory
 leveraged loans has been very robust, and underwriting      follow-up to ensure compliance, in the form of supervisory
                                                             reviews throughout 2014 and the issuance of supervisory
 standards have loosened. For example, average debt-
                                                             letters, including specific Matters Requiring Attention. See
 to-earnings multiples have risen, and the share rated       Board of Governors of the Federal Reserve System, Division
 B or below has moved up further for leveraged loans.        of Banking Supervision and Regulation (2013), “Interagency
 The Federal Reserve continues to closely monitor            Guidance on Leveraged Lending,” Supervision and Regulation
 developments in the leveraged lending market and, in        Letter SR 13-3 (March 21), www.federalreserve.gov/
                                                             bankinforeg/srletters/sr1303.htm.
                                                                                  MONETARY POLICY REPORT: JULY 2014             23




of its capital relative to the risks it faces. Under the           continue improving the resiliency of the financial
“severely adverse” DFAST scenario, all but one of the              system. Some regulatory reforms taken since the
participating BHCs exceeded minimum capital                        previous Monetary Policy Report are highlighted
requirements. Furthermore, under CCAR, the Federal                 here. Pursuant to section 165 of the Dodd-Frank
Reserve Board granted nonobjections to the capital                 Act, the Federal Reserve Board approved a final rule
plans of 24 BHCs.2                                                 strengthening the supervision and regulation of large
    Recent results from the Senior Credit Officer                  U.S. BHCs and foreign banking organizations. The
Opinion Survey on Dealer Financing Terms indicate                  rule establishes enhanced prudential standards with
that the use of financial leverage by respondents’                 respect to capital, liquidity, and risk management. It
counterparties to purchase securities has not changed              also requires foreign banking organizations with a
notably in recent quarters, although demand for                    significant U.S. presence to establish an intermediate
financing commercial mortgage-backed securities                    holding company over their U.S. subsidiaries, which
and collateralized loan obligations (CLOs) has been                will facilitate consistent supervision and regulation of
rising recently. However, aggregate measures of the                the U.S. operations of these foreign banks.
use of short-term wholesale funding to finance assets                  Furthermore, together with other federal agencies,
remained roughly unchanged over the past couple of                 the Federal Reserve Board adopted a final rule to
years. Similarly, securitization, which continues to be            strengthen the leverage ratio standards for the largest,
an important means of financing, has been modest,                  most interconnected U.S. banking organizations. The
though issuance of CLOs has increased.                             final rule applies to top-tier U.S. BHCs with more than
    Moving beyond recent developments, important                   $700 billion in consolidated total assets or more than
structural vulnerabilities remain that could leave the             $10 trillion in assets under custody and to their insured
U.S. financial system exposed to adverse events.                   depository institution subsidiaries. These BHCs must
Despite the increase in resilience within the banking              maintain a leverage buffer greater than 2 percentage
sector highlighted by the stress tests, the broader                points above the minimum supplementary leverage
financial system remains highly interconnected. While              ratio requirement of 3 percent, for a total of more than
stronger capital and liquidity positions in the banking            5 percent, to avoid restrictions on capital distributions
sector should help reduce the consequences of this                 and discretionary employee bonus payments. Insured
structural vulnerability, the Federal Reserve nevertheless         depository institution subsidiaries of these BHCs must
continues to encourage firms to better manage their                maintain at least a 6 percent supplementary leverage
exposures to large counterparties and to improve their             ratio to be considered “well capitalized” under the
recovery and resolution plans. The Federal Reserve                 agencies’ prompt corrective action framework. The
is also working to strengthen the infrastructure of                final rule has an effective date of January 1, 2018. The
derivatives markets—for instance, by working with                  Federal Reserve Board is also working on proposals for
other agencies on rules to establish initial and variation         additional risk-based capital surcharges and long-term
margin requirements for over-the-counter derivatives               debt requirements for global, systemically important
transactions. The potential for runs on money market               banking organizations based in the United States.
mutual funds in the event of a severe liquidity or credit              The Federal Reserve Board also issued a notice
shock remains significant, and this risk will continue to          of proposed rulemaking to implement section 622
pose a threat to financial stability until further structural      of the Dodd-Frank Act. Section 622 establishes a
reforms are adopted, as recommended by the Financial               financial-sector concentration limit that prohibits a
Stability Oversight Council.                                       financial company from merging with, acquiring, or
    The Federal Reserve has taken a number of steps to             consolidating with another company if the ratio of the
                                                                   resulting financial company’s liabilities to the aggregate
   2. Initially, the Federal Reserve Board granted nonobjections   consolidated liabilities of all financial companies
to the capital plans of 25 firms, but the nonobjection granted     exceeds 10 percent. The proposed rule spells out the
to the 25th firm was withdrawn after that firm restated its        details involved in calculating the limit.
capital position.
24   PART 1: RECENT ECONOMIC AND FINANCIAL DEVELOPMENTS



                                                     interbank offered rate, remain at very low
                                                     levels, reflecting the absence of major funding
                                                     pressures.

                                                     Money market participants continued to
                                                     focus on the Federal Reserve’s testing of its
                                                     monetary policy tools. Daily awards at the
                                                     overnight reverse repurchase agreement (ON
                                                     RRP) exercise have ranged between about
                                                     $50 billion and about $340 billion since
                                                     early 2014. The number of counterparties
                                                     participating and the dollar volume of take-
                                                     up have been sensitive to the spread between
                                                     market rates for repurchase agreements and
                                                     the fixed ON RRP rate offered in the exercise.9
                                                     Indeed, take-up has been large at quarter-ends,
                                                     when balance sheet adjustments by financial
                                                     institutions tend to limit other investment
                                                     options. Experience to date suggests that ON
                                                     RRP operations have helped establish a floor
                                                     on money market interest rates. Testing of
                                                     the Term Deposit Facility, as well as take-
                                                     up of and participation in its test offerings,
                                                     has expanded during the first half of 2014.
                                                     (For further discussion of the testing of
                                                     monetary policy tools, see the box “Planning
                                                     for Monetary Policy Implementation during
                                                     Normalization” in Part 2.)

                                                     The condition of financial institutions
                                                     improved further, although profitability
                                                     remained below its historical average
                                                     Regulatory capital ratios at bank holding
                                                     companies (BHCs) increased further during
                                                     the first half of 2014, and measures of bank
                                                     liquidity remained robust. In addition, credit
                                                     quality at BHCs continued to improve across
                                                     major loan categories, and the ratios of loss
                                                     reserves to delinquencies and to charge-offs
                                                     each edged up. At the same time, standard

                                                       9. Fixed-rate ON RRP operations were first authorized
                                                     by the FOMC at the September 2013 meeting, and
                                                     were reauthorized in January 2014, for the purpose
                                                     of assessing operational readiness. The Committee
                                                     authorized the Open Market Desk to conduct such
                                                     operations involving U.S. government securities
                                                     and securities that are direct obligations of, or fully
                                                     guaranteed as to principal and interest by, any agency of
                                                     the United States.
                                                                               MONETARY POLICY REPORT: JULY 2014                          25


measures of the profitability of BHCs have                34. Profitability of bank holding companies
been little changed for the past six months                Percent, annual rate                                           Percent, annual rate
(figure 34). Profitability of these companies
                                                                                  Return on assets
remained below its historical average, in part            1.5
                                                                                                                                          20
because of subdued income from mortgage                   1.0
and trading businesses and compressed                                                                                                     10
                                                           .5
net interest margins at large banks. A few                  +
                                                                          Return on equity
                                                                                                                                            +
large banks have also incurred sizable costs                0_                                                                              0_

from legal settlements associated with the                 .5
                                                                                                                                          10
origination of mortgages prior to the recent              1.0
financial crisis. Aggregate credit provided by                                                                                            20
                                                          1.5
commercial banks grew at a solid pace in the
first half of 2014 (figure 35). The increase was                        1998 2000 2002 2004 2006 2008 2010 2012 2014
driven by a pickup in loan growth and a rise
                                                            NOTE: The data, which are seasonally adjusted, are quarterly.
in holdings of U.S. Treasury securities that                SOURCE: Federal Reserve Board, Reporting Form FR Y-9C, Consolidated
                                                          Financial Statements for Bank Holding Companies.
was reportedly influenced by banks’ efforts
to meet new liquidity regulations. Equity                 35. Change in total bank credit
prices of large domestic banks increased a
                                                           Quarterly                                                 4-quarter percent change
bit from the beginning of the year, on net,
but underperformed the overall market, as
                                                                                                                                          15
shown in figure 32. Credit default swap (CDS)
spreads for large BHCs remain low.                                                                                                        10

                                                                                                                                           5
Among nonbank financial institutions, equity                                                                                               +
prices of insurance companies have also                                                                                                    0
                                                                                                                                           _
increased slightly, on net, since the beginning                                                                                            5
of the year. Nonbank financial institutions
continued to grow at a very strong pace, as                                                                                               10

assets under management at hedge funds and
private equity groups each reached record                        1993      1996     1999     2002    2005     2008   2011      2014

highs, reflecting modest increases in asset                 NOTE: The data are seasonally adjusted and extend through 2014:Q2.
                                                            SOURCE: Federal Reserve Board, Statistical Release H.8, “Assets and
values as well as net inflows. Nevertheless,              Liabilities of Commercial Banks in the United States.”
in response to the Federal Reserve Board’s
                                                          36. Change in use of financial leverage by hedge funds
Senior Credit Officer Opinion Survey on
Dealer Financing Terms for March and June,                  Quarterly                                                             Net percent

most dealers indicated that hedge funds had                                                                                               30
not changed their use of leverage since the                                                                                               20
beginning of the year (figure 36).10 In the                                                                                               10
                                                                                                                                           +
same survey, some dealers noted that the use                                                                                               _0
of financial leverage by trading REITs, or                                                                                                10
real estate investment trusts, had decreased,                                                                                             20
continuing a trend that began in the summer                                                                                               30
of 2013. Assets under management at bond                                                                                                  40

mutual funds also reached a record high.                                                                                                  50
                                                                                                                                          60

                                                                        2011            2012           2013             2014
  10. The Senior Credit Officer Opinion Survey on
Dealer Financing Terms is available on the Board’s          NOTE: The data begin in 2011:Q3 and extend through 2014:Q2. Net
                                                          percent equals the percent of dealers that reported an increase in the use of
website at www.federalreserve.gov/econresdata/releases/   leverage (chose the response “increased considerably” or “increased
scoos.htm.                                                somewhat”) minus the percent of dealers that reported a decrease in the use
                                                          of leverage (chose the response “decreased considerably” or “decreased
                                                          somewhat”).
                                                            SOURCE: Federal Reserve Board, Senior Credit Officer Opinion Survey on
                                                          Dealer Financing Terms.
26   PART 1: RECENT ECONOMIC AND FINANCIAL DEVELOPMENTS




                                                     Municipal bond markets functioned
                                                     smoothly, but some issuers remained
                                                     strained
                                                     Credit conditions in municipal bond markets
                                                     generally appeared to remain stable over the
                                                     first half of the year. Yields on 20-year general
                                                     obligation municipal bonds have declined
                                                     slightly since the beginning of the year, and
                                                     the MCDX, an index of CDS for a broad
                                                     portfolio of municipal bonds, has also moved
                                                     down. However, the ratio of an index of
                                                     municipal bond yields to Treasury yields has
                                                     increased a bit.

                                                     Nevertheless, significant financial strains have
                                                     been evident for some issuers. Standard &
                                                     Poor’s, Moody’s Investors Service, and Fitch
                                                     Ratings downgraded Puerto Rico’s general
                                                     obligation bonds from investment grade to
                                                     speculative grade in February. In addition,
                                                     the City of Detroit continues to negotiate the
                                                     terms of its bankruptcy plan.

                                                     Liquid deposits in the banking sector
                                                     continued to advance briskly, boosting M2
                                                     M2 has increased at an annual rate of about
                                                     7 percent since December, about the same
                                                     pace registered in the second half of 2013 and
                                                     somewhat faster than the pace of nominal
                                                     GDP. The growth in M2 has been driven by an
                                                     increase in liquid deposits as well as an uptick
                                                     in demand for currency.

                                                     International Developments
                                                     As in the United States, foreign bond
                                                     yields declined and asset prices
                                                     increased, on net . . .
                                                     As noted earlier, foreign long-term benchmark
                                                     sovereign yields have moved significantly
                                                     lower since the beginning of the year.
                                                     Factors contributing to the decline include
                                                     expectations for lower policy interest rates, a
                                                     decline in the required compensation for risk,
                                                     and increased demand by price-insensitive
                                                     investors for these assets. Similarly, foreign
                                                     corporate and sovereign yield spreads have
                                                     also declined since the start of the year. In
                                                     particular, peripheral euro-area sovereign yield
